﻿211.	 May I be allowed first of all to express to the President my congratulations on his election to preside over the present session of our Assembly. My delegation is convinced that, thanks to his experience and competence, the work of the thirty-second session of the General Assembly will be crowned with success. My delegation feels special satisfaction because of the links of friendship and close co-operation which exist between our countries and also because of our solidarity within the general framework of the non-aligned movement.
212.	I  also take this opportunity to pay a tribute, to the outgoing President, Mr. Hamilton Shirley Amerasinghe, who showed so much competence in the honourable discharge of his responsibilities during the thirty-first session of the General Assembly.
213.	Finally, on behalf of my Government, I wish to pay a tribute to the Secretary-General, Mr. Kurt Waldheim, for the efforts which he exerts continually to assist in the maintenance of peace, security and justice throughout the world. The re-election of that apostle of peace has reassured the oppressed peoples and those who struggle for just causes.
214.	My country had the honour and privilege to be a sponsor of the resolutions on the admission of two new Members to this Organization: on the one hand, the Republic of Djibouti, which has the same colonial past as our country and with which we hope to maintain the best possible relations; on the other hand, the Socialist Republic of Viet Nam which, after 30 years of heroic struggle, has emerged victorious and unified. I wish to offer them our congratulations and to welcome them to this great family of the United Nations.
215.	We are also convinced that the peaceful reunification of Korea and its admission to this Organization will take place shortly.
216.. It is customary, during the general debate in this Assembly, to review the problems which threaten world peace and security and the economic balance. While we discuss the outlines of those problems and the level of their interaction, each country feels itself obliged to express its views and propose solutions.
217.	With regard to those problems, the Republic of the Comoros also wishes to make its modest contribution, commensurate with the means at our disposal.
218.	Much has been humorously said about "micro- States", including the Comoros, with the concealed intention of showing to the international community that those States are not viable and are incapable of carrying out their national and international duties.
219.	But in the Comoros we are deeply convinced that the only criterion which should be applied to assess the stature, efficiency and morality of States is the constant determination of those States to act day after day in conformity with the principles of the Charter.
220.	Hence the respect which we feel for certain States and our judgement of them are not dependent on their economic might and still less on their military might; they depend rather on their will to assure peace, security and progress for mankind as expressed in their deeds.
221.	That is why, in speaking of the liberation movements in Africa, the Middle East and elsewhere, my country unconditionally offers its support to all those peoples in their struggle to regain their dignity, their freedom and the enjoyment of their inalienable rights prescribed in our Charter.
222.	The international community must support the action of the five front-line countries, the sacrifices of whose peoples need no further proof. We must support every initiative aimed at a just and acceptable solution of the problem of Zimbabwe.
223.	In so far as the Anglo-American plan recognizes the legitimacy of the power of the majority in Zimbabwe and in so far as that plan demonstrates the determination of the United States and the United Kingdom to assume their respective responsibilities, the Republic of the Comoros considers that plan as an acceptable basis for negotiation.
224.	But so long as Ian Smith and his repressive forces have not been put out of action, the international community must continue to give its moral and material support to the armed struggle in Zimbabwe.
225.	If today, because of the harassment caused by the struggle for liberation and the diplomatic pressures exerted on Ian Smith, the settlement of the Zimbabwe problem can be considered to be very near, the same cannot be said about South Africa, where criminal repression against innocent black children is continuing. The Vorster regime is killing and torturing them. It is killing the Africans at Sharpeville, at Soweto and at other localities of South Africa. It is torturing men and women in dungeons that are quite similar to Hitler's concentration camps. A few weeks ago we learned with indignation that the Vorster Government, after having tortured the great and immortal African nationalist Steven Biko, had murdered him in cold blood in one of those dungeons. This is an abominable crime that the whole international community must unreservedly condemn.
226.	Must we really recall to those who collaborate with and who, directly or indirectly, help the Vorster regime that they are sharing a heavy responsibility with Vorster in any act that is perpetrated against the black people of that country? Only a total embargo and a systematic boycott will compel Vorster to come to his senses.
227.	This same Vorster recipe that we have just described was applied to the letter in Namibia, a Territory which he should have left once and for all by August 1976 and restored to the United Nations to make it possible for the Organization to hold free elections in the Territory.
228.	We encourage the consultations of the five Western countries members of the Security Council that were undertaken within the framework of resolution 385 (1976) of the Security Council. However, we feel that no solution that does not reflect the views of the authentic representatives of the peoples involved-and in this case it is SWAPO-can bring about a viable solution in that country. Only the conditions proposed by SWAPO can truly guarantee genuine independence and a durable peace in Namibia.
229.	With regard to the Middle East, the situation of "no war, no peace", which now obtains in that region, can only favour the annexionist and expansionist policy of Israel, which continues to defy international opinion by occupying Arab territories in an endeavour to modify to its advantage their demographic and geographic features and to destroy their Islamic culture. We must unreservedly condemn the Jewish settlements that were installed in the occupied Arab lands.
230.	In seeking an equitable and just solution of this problem, we must necessarily associate the Palestine Liberation Organization with any discussion on t1 e Middle East, and any discussion must of necessity prod.- first, Israel's evacuation of the Arab territories occupied since 1967; secondly, the recognition of the right of the Palestinian people to a homeland; thirdly, the recognition of the right of the Palestinian people to self-determination; and, fourthly, the recognition of the right of the Palestinians to return to their homes.
231.	My delegation considers that the settlement of the problem of Cyprus must be based on respect for the sovereignty, independence, territorial integrity, and non- alignment of that country and on the recognition of the legitimate rights and aspirations of both communities.
232.	On 16 December 1971, the General Assembly adopted resolution 2832 (XXVI), in which it declared the Indian Ocean a zone of peace. It has also asked the great Powers to begin immediate consultations with the coastal States of the Indian Ocean in order to put an end to the process of escalation and expansion of the military presence in that zone and to eliminate from the Indian Ocean all bases, military installations and logistic support services which could make it possible to introduce nuclear arms and weapons of massive destruction into the area, and also to put an end to any display of the military presence of the great Powers in the Indian Ocean as conceived within the context of the rivalry of the great Powers.
233.	My country feels that it is high time to see to it that tangible steps should be taken to ensure that this resolution is scrupulously implemented. The adoption of such measures would really prove the will of the great Powers to achieve complete and general disarmament. Mankind would then be able to emerge from the torpor and the anguish that it now feels, and the developing countries, which would benefit from renewed and expanded international solidarity, would thus be able to contemplate the future of their peoples with tranquillity and optimism
234.	Convinced of the interdependence of the economies of States, my country continues to believe that the great Powers and the economically developed countries must suppress their selfish national interests and consider the future of mankind as a whole because the developing countries cannot accept a situation where the third world must recognize a ceiling for their standard of living beyond which it cannot hope to aspire.
235.	Let us now turn to the Comoros. For the second time, the question of the Comorian island of Mayotte is submitted for consideration by the Assembly. I do not want at this stage to open a debate that will take place in due course. I will simply confine myself to describing to the Assembly certain significant facts that will make it possible for us to outline the problem in its present form and also to forecast the future.
236.	In order to do so, I must report to the Assembly on the recent developments, particularly with regard to the situation as it obtains in Mayotte itself. The situation that prevails in that island is most alarming. Everywhere, in the private as well as in the public sector, the Comorian citizen of Mayotte has no longer any responsibility. Public offices are reserved for staff brought in from the island of Reunion and for staff from France. In the private sector, there is an influx of businessmen who are mainly former colonial settlers with a nostalgic feeling for France's colonial empire. And as if to create an irreversible colonial situation, there are also posts of "military surveillance" that have been set up in the four corners of the island and which are all occupied by members of the Foreign Legion. The latter, the renegades of society, specialists in low tasks and depraved conduct, are today the real masters of the Comorian island of Mayotte.
237.	This tendency to accelerate the military compartmentalization of the Comorian island of Mayotte carries with it the most nefarious consequences for the island. Even if 130 years of French colonization could not really impair true Comorian values, one must fear today that very soon those legionnaires, exerting pressure on a defenceless population and given free reign, will bring about a situation where the Comorian of Mayotte will lose his personality and become a pleasure-seeker of the lowest type, someone who has lost even his sense of dignity, his integrity and his freedom.
238.	Special measures are taken to encourage the installation of the capitalist sector and the colonial circles in Mayotte through the free distribution of land belonging to the State, the purchase at ridiculous prices of lands belonging to the peasants and the expropriation of the commercial and tourist sector by these newcomers. In short, Mayotte has become the last refuge of colonialists who are seeking wealth with little effort and interesting and exciting adventures.
239.	Finally, to conclude this chapter on the internal situation in the island of Mayotte, we must point to two facts which took place recently and which signify a further escalation in the process of the occupation of Mayotte. While the international community does not recognize France's competence in Mayotte and while the French presence in Mayotte has been censured most vehemently by the resolution that was adopted last year by this General Assembly, France none the less 15 days ago appointed Mr. Marcel Henri-the leader of the separatist movement on Mayotte—as a Senator of the French Republic in the French Senate.
240.	From now on, in the case of the Comorian island of Mayotte, we must really impute the facts to those who bear full responsibility for them.
241.	We must have the courage to denounce what we consider a most serious violation of international morality and of the legitimate rights which history, culture, the economy and law have always recognized as belonging to the Comorians. In this case France has violated its own Constitution, its own laws, its own regulations.
242.	The French Constitution in its preamble states that France will respect the rules of international law. Among those rules, of course, there is also the Charter of the United Nations which has been signed both by France and the Comoros. Thus the first duty of States is to respect the principles which they have committed themselves to defend.
243.	On the other hand, all pertinent French laws and regulations, from 1889 to 23 November 1974, which was the date when the French Parliament passed the law organizing a referendum regarding the accession of the Comoros to independence, have each time recognized the political unity and territorial integrity of the Comoros.
244.	Because of Senegal's discreet mediation through the intermediary of its prestigious chief, President Leopold Sedar Senghor, two French missions went to the Comoros, one in December 1976, and the other in January 1977. Those two meetings held with the chief of the Comorian State, our brother Ali Soilih, led us to the painful realization that the position of France in this matter had not changed, despite all the appeals which were launched by the non-aligned countries in Colombo and also the appeals of the General Assembly of 21 October 1976.
245.	The last action which shows the ill will of France in the matter is the suspension on 18 June last of the two flights of Air-Comoros, the national airline, over Mayotte.
By this action, France has now severed the last direct economic link which had been preserved since our relations were broken off in December 1975, and France has widened the gap which separates the community of Comorian Mayotte from the rest of the archipelago
246.	To this political situation, which is of much concern to the international community, we must also add the social and economic problems which are inherent in our situation, that of a developing country that has gained independence in exceptionally difficult circumstances, while a part of its territory is being occupied by a foreign Power.
247.	The missions of the United Nations which went to the Comoros successively in December 1975 and in April and the beginning of September of this year have realized the poverty and the misery into which France has allowed the people of Comoros to sink.
248.	In this year of 1977 there were two new catastrophes in the Comoros: one was due to the repatriation of 16,000 Comorians from Madagascar because of the distressing events in Majunga; the other to the eruption of a volcano which has completely destroyed an entire village and which has left over 5,000 people homeless.
249.	Because of the help and solidarity offered by many countries and international organizations, the Comorian people somehow avoided complete catastrophe. But it is nonetheless a fact that we need the political support of Members of the United Nations to settle the problem of the Comorian island of Mayotte. We also need their financial assistance in order to begin our economic development.
250.	In concluding — and this is in keeping with the action taken by the President of the Gabonese Republic, El Hadj Omar Bongo, who is the current President of the OAU-I want to say that our Government is always prepared to begin a dialogue with France. We have always stated that, and it is in this spirit that we shall approach the question of the Comorian island of Mayotte when it is discussed here.
